IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BRIAN DOWLING,                           : No. 706 MAL 2015
                                         :
                 Respondent              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
PENNSYLVANIA PSYCHIATRIC                 :
INSTITUTE, MICHAEL J. FELICE, AND        :
WANDA GEESEY,                            :
                                         :
                 Petitioners             :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.